DETAILED ACTION 
The office action is in response to the amendment filled on 2/1/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
4.	The Applicant’s Arguments/Remarks (see Pages 6-8) filed February 1, 2022, in reply to the Non-Final Office Action, dated 11/03/2021, regarding the claims rejection under 35 U.S.C. 103 as being unpatentable over Hase and DeGroot has been thoroughly reviewed by the Examiner. However, Examiner respectively disagree with applicant argument in regards to “…the DC control windings 930 of Hase are not a part of a variable reluctance core element and "coupled to [a] saturable magnetic core" that is distinct from the allegedly comparable 8 Application No. 16/742,940Docket No. RAYT2PUSO1 (19-12758)main magnetic core, as claimed. Instead, the DC control windings 930 are coupled to the shunt members 928 of the allegedly comparable main magnetic core. Although the Examiner relies on DeGroot for generally teaching variable reluctance, DeGroot does not appear to overcome the deficiency of Hase in this regard. 
 Additionally, Hase does not describe how the magnetic fields behave within the shunt element. Absent specification on this, the variable reluctance may have a restricted range. In contrast, independent claims 1 and 11 recite that the saturable magnetic core of the claimed variable reluctance core element is "selectively saturated" and independent claim 18 recites a step of "locally saturating." Hase does not describe the shunt members 928 as being selectively saturated or locally saturated in this manner.”
Examiner respectively disagree with applicant argument in regards to DC control windings 930 of Hase being not a part of a variable reluctance core element and "coupled to [a] saturable magnetic core". 8 
Application No. 16/742,940 As shown on the rejection on record, windings 930 is part of the reluctance core element and coupled to saturable magnetic core as it is described on the rejection below and shown in figure 9. Examiner brought the DeGroot reference to show that the reluctance core can be replace by the variable reluctance core as stated on the rejection below.
Docket No. RAYT2PUSO1 (19-12758) 
Examiner believes a proper rejection was made and the rejection is provided below.
Claim Rejections - 35 USC § 103

5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claims 1- 5, 7, 8, 10-15, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hase (4206434) in view of DE GROOT et al. (20130162968).
Regarding claim 1. Hase disclose a magnetic component (figure 9) comprising: a main magnetic core (magnetic core, which is formed with two similar E-type lamination stacks); a power winding coupled to the main magnetic core (magnetic core, which is formed with two similar E-type lamination stacks separated by an I-type lamination stack); and a reluctance core element arranged in a flux path (the present invention is such that the sum of the AC reluctance of the shunt member and of the AC reluctances of the air gaps at the ends of the shunt member is less than the AC reluctance of that portion of the principal AC magnetic path on which there has been placed one or more secondary windings; so that, when there is zero current in the DC control winding, there is substantially zero coupling between the primary and secondary windings) of the main magnetic core (three magnetic flux loops 942, 945 and 946) and including a saturable magnetic core (a number of combination saturable reactor, magnetic amplifier/transformer regulating systems) and a control winding coupled to the saturable magnetic core, wherein the control winding (930) is isolated relative to the power winding and configured to selectively saturate a section of the saturable magnetic core.

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Regarding claim 2. Hase disclose the magnetic component (figure 9) wherein the control winding includes at least one turn (abstract).

Regarding claim 3. Hase disclose the magnetic component (figure 9) wherein the reluctance core element has  a geometry that defines an artificial air gap in regions around the control winding (930) when current is applied to the control winding (the present invention is such that the sum of the AC reluctance of the shunt member and of the AC reluctances of the air gaps at the ends of the shunt member is less than the AC reluctance of that portion of the principal AC magnetic path on which there has been placed one or more secondary windings; so that, when there is zero current in the DC control winding, there is substantially zero coupling between the primary and secondary windings) (column 2, lines 50-65).

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Regarding claim 4. (Currently Amended) Hase disclose the magnetic component (figure 9) further comprising an air gap defined between the main magnetic core and the at least one reluctance core element (A DC-shunt, having a cross-section at least equal to any single path AC magnetic flux core leg is interposed between primary and secondary windings placed on the core legs, with an air gap between each end of the shunt member where it is contiguous to a core leg, and a DC control winding is arranged through at least one window formed in the shunt member. The AC reluctance through the shunt member and the air gaps at each end is less than the AC reluctance in the principal magnetic path between the primary and secondary windings) (abstract).

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Regarding claim 5. Hase disclose a magnetic component (figure 9) wherein the power winding includes a primary power winding (24) coupled to a first section of the main magnetic core and a secondary power winding (26) coupled to a second section of the main magnetic core (Column 4, lines 14-26).

Regarding claim 7. Hase disclose a magnetic component (figure 9) wherein the control winding is configured to receive a DC voltage (the DC control winding 30 is arranged to pass through two windows 32 and 34 which are formed in the shunt member 28) (column 4, lines 32-34).

Regarding claim 8. Hase disclose a magnetic component (figure 9) wherein the control winding is configured to receive an AC voltage (A DC-shunt, having a cross-section at least equal to any single path AC magnetic flux core leg is interposed between primary and secondary windings placed on the core legs, with an air gap between each end of the shunt member where it is contiguous to a core leg, and a DC control winding is arranged through at least one window formed in the shunt member. The AC reluctance through the shunt member and the air gaps at each end is less than the AC reluctance in the principal magnetic path between the primary and secondary windings) (abstract). .


Regarding claim 10. Hase disclose a magnetic component (figure 9) a plurality of reluctance core elements that are arranged at different locations around the main magnetic core (column 2, lines 55-57).

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Regarding claim 11. Hase disclose a magnetic component (figure 9) comprising: a main magnetic core; a power winding coupled to the main magnetic core (magnetic core, which is formed with two similar E-type lamination stacks separated by an I-type lamination stack); and a reluctance core element arranged in a flux path (the present invention is such that the sum of the AC reluctance of the shunt member and of the AC reluctances of the air gaps at the ends of the shunt member is less than the AC reluctance of that portion of the principal AC magnetic path on which there has been placed one or more secondary windings; so that, when there is zero current in the DC control winding, there is substantially zero coupling between the primary and secondary windings) of the main magnetic core (three magnetic flux loops 942, 945 and 946) and including a saturable magnetic core (a number of combination saturable reactor, magnetic amplifier/transformer regulating systems) and a control winding coupled to the saturable magnetic core, wherein the control winding (930) is isolated relative to the power winding and configured to selectively saturate a section of the saturable magnetic core.

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Regarding claim 12. Hase disclose (figure 9) wherein the control winding includes at least one turn (abstract).

Regarding claim 13. Hase disclose (figure 9) wherein the reluctance core element  has a geometry that defines an artificial air gap in regions around the control winding (930) when current is applied to the control winding (the present invention is such that the sum of the AC reluctance of the shunt member and of the AC reluctances of the air gaps at the ends of the shunt member is less than the AC reluctance of that portion of the principal AC magnetic path on which there has been placed one or more secondary windings; so that, when there is zero current in the DC control winding, there is substantially zero coupling between the primary and secondary windings) (column 2, lines 50-65).

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Regarding claim 14. Hase disclose (figure 9) an air gap defined between the main magnetic core and the at least one reluctance core element (A DC-shunt, having a cross-section at least equal to any single path AC magnetic flux core leg is interposed between primary and secondary windings placed on the core legs, with an air gap between each end of the shunt member where it is contiguous to a core leg, and a DC control winding is arranged through at least one window formed in the shunt member. The AC reluctance through the shunt member and the air gaps at each end is less than the AC reluctance in the principal magnetic path between the primary and secondary windings) (abstract).

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Regarding claim 15. Hase disclose (figure 9) wherein the power winding includes a primary power winding (24) coupled to a first section of the main magnetic core and a secondary power winding (26) coupled to a second section of the main magnetic core (Column 4, lines 14-26).

Regarding claim 17. Hase disclose a magnetic component (figure 9) wherein the control winding is configured to receive a DC voltage or AC voltage (the DC control winding 30 is arranged to pass through two windows 32 and 34 which are formed in the shunt member 28) (column 4, lines 32-34).

Regarding claim 18. (Original) Hase disclose (figure 9) a method of varying magnetic characteristics of a magnetic component having a main magnetic core and a power winding coupled to the main magnetic core (magnetic core, which is formed with two similar E-type lamination stacks separated by an I-type lamination stack), the method comprising: arranging a reluctance core element in a flux path  (the present invention is such that the sum of the AC reluctance of the shunt member and of the AC reluctances of the air gaps at the ends of the shunt member is less than the AC reluctance of that portion of the principal AC magnetic path on which there has been placed one or more secondary windings; so that, when there is zero current in the DC control winding, there is substantially zero coupling between the primary and secondary windings) of the main magnetic core (three magnetic flux loops 942, 945 and 946); isolating a control winding (930) of the reluctance core element from the power winding; and locally saturating sections of a saturable magnetic core of the reluctance core element.

Hase does not disclose a variable reluctance core element.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

7. Claims 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hase (4206434) in view of DE GROOT et al. (20130162968) further in view of Todt (3622868).
Regarding claim 9. Hase disclose (figure 9) the magnetic component wherein the reluctance core element includes control winding.

 Hase does not specifically include the magnetic component wherein the variable reluctance core element includes more than one control winding.

DE GROOT et al. disclose (figure 3) a variable reluctance core element (RA) (para. 0061).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by DE GROOT et al. in order to provide a stage system comprising an object table and an object table support, wherein the stage system is capable of high accelerations without slip occurring between the object table and the object table support which lead to operational efficiencies.

Todt disclose more than one control winding.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the Hase invention with the circuit as disclose by Todt in order to provide a regulating power transformer which utilizes standard transformer laminations or tape wound C-type cores and I-shaped stamped laminations, thus eliminating the nedd for special tools of transformer laminations which lead to operational efficiencies.

Allowable Subject Matter
8.	Claims 6, 16, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 6. The prior art fails to teach “…wherein the variable reluctance core element includes a first variable reluctance core coupled between the first section and the second section and a second variable reluctance core coupled to the second section.”

Regarding claim 16. The prior art fails to teach “…wherein the variable reluctance core element includes a first variable reluctance core coupled between the first section and the second section and a second variable reluctance core coupled to the second section.”

Regarding claim 19. The prior art fails to teach “…wherein increasing a reluctance of the variable reluctance core element by applying a voltage to the control winding to form at least one artificial air gap in the variable reluctance core element.”

Dependent claim 20 is allowable by virtue of its dependency.

Conclusion 
10.	Examiner's Note(s)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838